 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRUCE BENTON,                                     No. 2:15-cv-0772 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    EL DORADO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff is an El Dorado County resident proceeding pro se and in forma pauperis

19   with this civil rights action against defendant El Dorado County Deputy Sheriff Clingman. It

20   appears that plaintiff’s residence fluctuates between the El Dorado County Jail and General

21   Delivery. By order filed March 13, 2019, this court found that plaintiff’s Second Amended

22   Complaint states a cognizable failure-to-protect claim against defendant Clingman. See ECF No.

23   35 (copy attached herewith). By order filed May 10, 2019, this court requested that the El

24   Dorado County Sheriff, within fourteen days, provide plaintiff with defendant Clingman’s full

25   name and address for purposes serving process. See ECF No. 43 (copy attached herewith).

26   Plaintiff has informed the court that he has not yet received this information.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The El Dorado County Sheriff or his designee shall, within fourteen (14) days after the
 3   filing date of this order file a statement: (1) informing the court of defendant Clingman’s first
 4   name or initial and his current service address; or (2) explaining why this information is
 5   unavailable.
 6          2. The Clerk of Court is directed to serve a copy of this order – together with copies of
 7   this court’s orders filed March 13, 2019 (ECF No. 35) and May 10, 2019 (ECF No. 43) – on
 8   El Dorado County Sheriff John D’Agostini, 300 Fair Lane, Placerville CA 95667.
 9          3. The Clerk of Court is also directed to serve a copy of this order on plaintiff Bruce
10   Benton, General Delivery, Placerville CA 95667.
11          IT IS SO ORDERED.
12   DATED: June 18, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
